—In a proceeding pursuant to CPLR article 75 to temporarily stay arbitration of an uninsured motorist claim to allow for discovery in aid of arbitration, the appeal is from an order of the Supreme Court, Westchester County (Donovan, J.), dated January 27, 1999, which granted the petition and directed the respondent to comply with all outstanding discovery demands.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in temporarily staying the arbitration proceeding and directing the respondent to comply with all outstanding discovery demands (see, CPLR 3102 [c]; Matter of Allstate Ins. Co. v Baez, 269 AD2d 392 [decided herewith]; Hendler & Murray v Lambert, 127 AD2d 820). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.